UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1178



ABEL MARTIN CRUZADO-GOICOCHEA,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-37-173-530)


Submitted:   November 9, 1999          Decided:     November 19, 1999


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Syed I. Hyder, Catherine A. Lowe, Richmond, Virginia, for Peti-
tioner.   Frank W. Hunger, Assistant Attorney General, David M.
McConnell, Assistant Director, Quynh Vu, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Abel Martin Cruzado-Goicochea petitions for review of a final

order of deportation issued by the Board of Immigration Appeals.

Cruzado-Goicochea is a resident alien facing deportation for having

been convicted of an aggravated felony involving a controlled

substance under §§ 241(a)(2)(A)(iii) & (B)(i) of the Immigration

and Nationality Act, codified at 8 U.S.C.A. § 1227(a)(2)(A)(iii) &

(B)(i) (West 1999).    Because Cruzado-Goicochea is an alien who was

convicted of a deportable criminal offense, the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-

208, § 309(c)(4)(G), 110 Stat. 3009, divests this Court of subject

matter jurisdiction over his case.    See Hall v. INS, 167 F.3d 852,

854 (4th Cir. 1999); see also Morel v. INS, 144 F.3d 248, 251-52

(3d Cir. 1998).

     Accordingly, we grant the Immigration and Naturalization Ser-

vice’s (“Service”) motion to dismiss the petition for judicial re-

view and deny the Service’s motion to strike Cruzado-Goicochea’s

reply brief as moot.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                          DISMISSED




                                  2